Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 8-11, 13-16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al (2009/0063129), hereinafter, Tsai in view of Anglin (20180052832) hereinafter, Anglin further in view of (Barnett et al (2018/0300916) hereinafter, Barnett.

In regards to claim 1, Tsai teaches a method, comprising (abstract): 
A method and a system for instantly translating text within an image are provided. The method and the system are suitable for using a service end device to translate text within the image captured by a portable communication device. First, the image is captured by the portable communication device, and then transmitted to the service end device through a communication network. Next, the text within the image is recognized and translated into translation text by the service end device. The translation text is transmitted back to the portable communication device through the communication network and displayed by the portable communication device. Thereby, a user can take an image at any time and get to know what it means immediately.(abstract)
receiving, by a messaging application running on a device of a user [0037], a request to scan an image captured by a device camera [016,0026,claim 16]

    PNG
    media_image1.png
    431
    647
    media_image1.png
    Greyscale

Tsai fails to teach obtaining, in response to receiving the request a travel parameter associated with the request, and an attribute of an object depicted in the image
However, Anglin teaches obtaining, in response to receiving the request (fig. 4 (402));  (fig. 4 (404-406)), a travel parameter associated with the request, and an attribute of an object depicted in the image [0037,0050-0056]; 
In one embodiment, a computer-implemented method for proactively improving machine translation in real time by processing a translation request includes: receiving the translation request from a mobile device; and either generating or retrieving translation information based on a result of either or both of: determining whether the translation request includes image data suitable for generating a machine translation; and determining whether the translation request includes metadata suitable for generating an estimated translation. In another embodiment, a computer-implemented method for proactively improving machine translation in real time by generating and submitting a translation request includes: capturing image data; evaluating one or more conditions corresponding to the captured image data; generating metadata corresponding to the captured image data; and generating and submitting the translation request to a machine translation platform. Corresponding systems and computer program products are also disclosed.(abstract)

    PNG
    media_image2.png
    366
    573
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the teachings of Tsai to further include in response to receiving the request a travel parameter associated with the request, and an attribute of an object depicted in the image as taught by Anglin in order to “provide systems and techniques for providing accurate translation results of textual information represented in image data even when the image data are of insufficient quality to allow conventional extraction techniques to accurately recognize the characters of the text.”[0005]
determining, based on the travel parameter and the attribute, to perform a translation with respect to the object [109-120];(fig. 5 (502 to 504)) 
performing, in response to the determining, the translation with respect to the object (fig. 5 (504)) and 
Tsai and Anglin fail to teach displaying an augmented reality content item, which includes the translation, with the image.
However, Bartnett teaches displaying an augmented reality content item, with the image (fig 3a and 3b and 3c (320, 304))).
The present disclosure is directed toward systems and methods for utilizing augmented reality elements in connection with a camera viewfinder display of a mobile computing device. For example, systems and methods described herein detect characteristics of the mobile computing device and provide augmented reality elements that correspond to the detected characteristics directly in the camera viewfinder display. Thus, a user can interact with the provided augmented reality elements in the camera viewfinder display to compose a networking system post, view a friend's location, order and pay for merchandise, and so forth.
It would have been obvious to one of ordinary skill in the art to modify the teachings of Tsai and Anglin to further include displaying an augmented reality content item, which includes the translation, with the image as taught by Barnett in order to address the need for system that enables a networking system user to experience networking system information and features in a way that does not distract the user from real-life events.

In regards to claim 13, Tsai teaches device, comprising (abstract: 
a processor (fig. 1 (111)); and a memory [0023] storing instructions that, when executed by the processor, configure the processor to: receive, by a messaging application, a request to scan an image captured by a device camera (fig. 1 (113)); 
Tsai fails to teach obtain, in response to receiving the request, a travel parameter associated with the request, and an attribute of an object depicted in the image; 
However, Anglin teaches obtaining, in response to receiving the request (fig. 4 (402));  (fig. 4 (404-406)), a travel parameter associated with the request, and an attribute of an object depicted in the image [0037,0050-0056]; 
determine, based on the travel parameter and the attribute, to perform a translation with respect to the object; [109-120];(fig. 5 (502 to 504))
 perform, in response to the determining, the translation with respect to the object; and(fig. 5 (504))
It would have been obvious to one of ordinary skill in the art to modify the teachings of Tsai to further include in response to receiving the request a travel parameter associated with the request, and an attribute of an object depicted in the image as taught by Anglin in order to “provide systems and techniques for providing accurate translation results of textual information represented in image data even when the image data are of insufficient quality to allow conventional extraction techniques to accurately recognize the characters of the text.”[0005]
Tsai and Anglin fail to teach display an augmented reality content item, which includes the translation, with the image.
However, Bartnett teaches displaying an augmented reality content item, with the image (fig 3a and 3b and 3c (320, 304))).
It would have been obvious to one of ordinary skill in the art to modify the teachings of Tsai and Anglin to further include displaying an augmented reality content item, which includes the translation, with the image as taught by Barnett in order to address the need for system that enables a networking system user to experience networking system information and features in a way that does not distract the user from real-life events.

In regards to teach 20, Tsai teaches a non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to (abstract): 
receive, by a messaging application running on a device of a user (fig. 1 (130)), a request to scan an image captured by a device camera (fig. 1 (113);
Tsai fails to teach obtain, in response to receiving the request, a travel parameter associated with the request, and an attribute of an object depicted in the image
However, Anglin teaches obtain, in response to receiving the request, a travel parameter associated with the request, and an attribute of an object depicted in the image (fig. 4 (402));  (fig. 4 (404-406)), ; determine, based on the travel parameter and the attribute, to perform a translation with respect to the object [0037,0050-0056]; ; [109-120];(fig. 5 (502 to 504)) perform, in response to the determining, the translation with respect to the object (fig. 5 (504))
It would have been obvious to one of ordinary skill in the art to modify the teachings of Tsai to further include in response to receiving the request a travel parameter associated with the request, and an attribute of an object depicted in the image as taught by Anglin in order to “provide systems and techniques for providing accurate translation results of textual information represented in image data even when the image data are of insufficient quality to allow conventional extraction techniques to accurately recognize the characters of the text.”[0005]
Tsai and Anglin fail to teach and display an augmented reality content item, which includes the translation, with the image
However, Bartnett teaches ;and display an augmented reality content item, which includes the translation, with the image (fig 3a and 3b and 3c (320, 304))).
It would have been obvious to one of ordinary skill in the art to modify the teachings of Tsai and Anglin to further include displaying an augmented reality content item, which includes the translation, with the image as taught by Barnett in order to address the need for system that enables a networking system user to experience networking system information and features in a way that does not distract the user from real-life events.
In regards to claim 2, Tsai and Anglin in view of Bartnett teaches the method of claim 1, wherein the travel parameter indicates at least one of a travel schedule, a transportation schedule, a language, a general location, a specific venue or landmark, an activity, a list of participants, or a topic of interest associated with travel by the user. [0037] Such metadata may, for example, identify location information concerning the client at the time of the capture operation or at the time of submitting a translation request, such as mobile device GPS coordinates, mobile device position, azimuth, orientation of the capture device optical sensors, users' native or desired destination language (i.e. the language into which text should be translated), metrics describing the captured image (e.g. illumination, color depth, resolution, aspect ratio, contrast, orientation, etc.), and/or any other suitable metadata content as described herein and as would be understood by a person having ordinary skill in the art as suitable for use in performing machine translation according to the instant descriptions and upon reading the present disclosure.Anglin
5.	In regards to claim 3, Tsai and Anglin in view of Bartnett teaches method of claim 1, wherein the attribute comprises a name of the object, and wherein the translation is performed with respect to the name of the object.[0080 and 209] street, signs, etc, Anglin
In regards to claim 4, Tsai and Anglin in view of Bartnett teaches method of claim 1, wherein the attribute comprises machine-encoded text based on text depicted within the image, and wherein the translation is performed with respect to the machine-encoded text [006, 16]] Tsai OCR is a machine-encoded text and [003, 033, 0085 and 132] Anglin
In regards to claim 6, Tsai and Anglin in view of Bartnett teaches method of claim 1, wherein determining to perform the translation is further based on a geolocation of the device.[0037] Anglin via GPS
In regards to claim 8, Tsai and Anglin in view of Bartnett teaches method of claim 1, wherein the augmented reality content item is selected prior to receiving the request [0037, 0075, 0087] the destinations language is stored in the image data or associated with the meta data. Anglin.
In regards to claim 9, Tsai and Anglin in view of Bartnett teaches method of claim 1, wherein the request corresponds to user selection of an interface element for performing the scan (fig. 3a shutter button for taking a picture) Barnett.
In regards to claim 10, Tsai and Anglin in view of Bartnett teaches method of claim 1, wherein the request corresponds to a press-and-hold gesture performed within a predefined portion of a screen of the device [0093] Barnett pressing and holding 312a) Barnett.
In regards to claim 11, Tsai and Anglin in view of Bartnett teaches method of claim 1, wherein the image corresponds to a live feed of a camera of the device [0054] (fig. 3a and 3b image in real life)) Barnett.
In regards to claim 14, Tsai and Anglin in view of Bartnett teaches device of claim 13, wherein the travel parameter indicates at least one of a travel schedule, a transportation schedule, a language, a general location, a specific venue or landmark, an activity, a list of participants, or a topic of interest associated with travel by a user. [0037] Anglin at least general location.
In regards to claim 15, Tsai and Anglin in view of Bartnett teaches device of claim 13, wherein the attribute comprises a name of the object, and wherein the translation is performed with respect to the name of the object. [0080 and 209] Anglin
In regards to claim 16, Tsai and Anglin in view of Bartnett teaches device of claim 13, wherein the attribute comprises machine-encoded text based on text depicted within the image, and wherein the translation is performed with respect to the machine-encoded text. [006, 16]] Tsai OCR is a machine-encoded text and [003, 033, 0085 and 132] Anglin
In regards to claim 18, Tsai and Anglin in view of Bartnett teaches device of claim 13, wherein determining to perform the translation is further based on a geolocation of the device. .[0037] Anglin via GPS
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al (2009/0063129), hereinafter, Tsai in view of Anglin (20180052832) hereinafter, Anglin further in view of (Barnett et al (2018/0300916) hereinafter, Barnett further in view of Rathod (2022/0179665) hereinafter, Rathod

In regards to claim 12, Tsai and Anglin and Barnett fails to teach the method of claim 1, wherein the image corresponds to a saved image included in a photo library associated with the user.
	However, Rathod teaches wherein an image corresponds to a saved image included in a photo library associated with the user.[0303] library
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Tsai, Anglin and Barnett to further included wherein the image corresponds to a saved image included in a photo library associated with the user in order provide more optionality and modify older pictures. 
Allowable Subject Matter
Claims 5, 7, 17 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694